Citation Nr: 1750944	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel





INTRODUCTION

The Veteran served on ACDUTRA from July 1961 to October 1961, on active duty from October 1961 to August 1962, and served during additional periods in the Texas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a hearing before a Veterans Law Judge conducted by videoconference.  The Veteran did not appear for a hearing that was scheduled for January 4, 2017.  The Veteran did not present good cause for the failure to appear, nor did he request that the hearing be rescheduled.  Therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2017).

The Veteran filed an application to reopen a previously denied claim for service connection for PTSD.  However, the Veteran has been diagnosed with other psychiatric disabilities during the pendency of the appeal, such as anxiety.  As the Veteran is seeking service connection for any psychiatric disability related to service, the Board finds that the claim should be classified as an application to reopen a claim for service connection for a psychiatric disability, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  An October 2006 rating decision denied an application to reopen a previously denied claim for service connection for PTSD.  

2.  Evidence received since the October 2006 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability, to include PTSD.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied the reopening of a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disability, to include PTSD, has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association.  38 C.F.R. §§ 3.304(f), 4.125(a) (2017).

The RO denied an application to reopen a previously denied claim for service connection for PTSD in an October 2006 rating decision.  In that decision, the RO indicated that the Veteran had not provided evidence indicating that he had a PTSD diagnosis related to a corroborated in-service stressor.

Reviewing the evidence of record prior to the October 2006 rating decision, in a June 1962 service discharge examination, a service examiner indicated that the Veteran's feet were abnormal and wrote "sf feet" as an explanation.  The Board notes that the abbreviation "sf" commonly is used by medical personnel to indicate a shell fragment wound.  

Reviewing the evidence submitted since the October 2006 rating decision, recent VA treatment records indicate ongoing treatment for PTSD.  In an April 2012 stressor statement, the Veteran indicated that he was injured during a "live fire" training exercise when a mortar round landed close to him, causing shrapnel injuries in the right shin and left foot.  The Veteran stated that and other incidents caused him to develop PTSD.  

The Board notes that the evidence of the Veteran's contention that an event that caused the shell fragment wound of a foot caused his PTSD  is new because it was not before VA at the time of the October 2006 rating decision.  When presuming the credibility of the evidence, as is required only when determining whether to reopen a previously denied claim for service connection, it is also material because it suggests that the Veteran experienced an event in service that may have caused PTSD.

New and material evidence having been received, the claim for service connection for a psychiatric disability, to include PTSD, is reopened.


ORDER

The claim of entitlement to service connection for a psychiatric disability, to include PTSD, is reopened and, to that extent only, the appeal is granted.


REMAND

The Veteran states that he has been treated for PTSD since 1993.  A remand is necessary to obtain outstanding treatment records.  

The record indicates that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  As SSA records may be relevant to the Veteran's claim, a remand is necessary to obtain the SSA records.  

The Veteran claims, in part, that he developed PTSD due to an in-service mortar accident and that incident was corroborated by the Veteran's service medical records.  At a June 1962 service separation examination, a service examiner indicated that the Veteran's feet had a shell fragment wound or wounds in the feet.  The Board notes that the discharge examination notation would appear to corroborate the Veteran's account of a mortar injury.  However, the Veteran has been inconsistent in describing when and where the mortar incident occurred.  For example, in his original stressor statement, dated April 2012, the Veteran wrote that the incident occurred during the winter months of 1961 or 1962 at Fort Polk.  After the RO requested that the Veteran provide more information as to when the incident occurred, in September 2012, the Veteran wrote that the incident occurred in either November or December of 1960 at Fort Carson.  The Veteran did not begin active duty service until October 1961 and, therefore, any incident that occurred in November or December of 1960 would not be related to that active duty.  However, the record indicates that the Veteran joined the Texas Army National Guard in 1960 and performed some service with that organization prior to entry into active service.  Moreover, the Veteran has stated that he was treated for the claimed mortar wounds following the incident.  A remand is necessary to verify the Veteran's periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA), and to obtain any potentially outstanding service medical records from the Texas Army National Guard.

Finally, a remand is necessary to provide an examination to determine the etiology of the claimed psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed psychiatric disability.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Obtain from SSA copies of any decisions regarding the Veteran's claim for SSA benefits and all medical records underlying any decisions.

3.  Request service medical and personnel records for the Veteran's service with the Texas Army National Guard from the National Personnel Records Center (NPRC) and any other appropriate source, including, but not limited to, the headquarters of the unit with which the Veteran served.  Any records obtained should be associated with the claims file.  Attempt to secure all records regarding the Veteran's ACDUTRA and INACDUTRA, including the dates of ACDUTRA and INACDUTRA to include, if necessary, pay or retirement point records. 

4.  After the above has been completed, examine the evidence submitted by the Veteran regarding the claimed in-service stressors and, if deemed necessary, make an appropriate attempt to corroborate the alleged stressors.  Develop any other relevant factual information provided by the Veteran.

5.  After the above is completed, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist examiner who has not previously examined the Veteran.  The examiner must review the record and should note that review in the report.  The examiner should provide a full multi-axial diagnosis, and should specifically state whether or not each criterion for a diagnosis of PTSD is met.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is related to service or any incident of service?

(b)  If a diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or greater probability) that PTSD is the result of a corroborated in-service stressor incident, or the fear of hostile military or terrorist activity during service?

6.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


